Citation Nr: 0814737	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure.  

2.  Entitlement to service connection for hypertension.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1977 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

On his VA Form 9, received in January 2004, the veteran 
indicated he wanted a hearing before the Board at the RO.  In 
March 2004, however, communication was received from him 
indicating that he wanted to withdraw his hearing request.  
See 38 C.F.R. § 20.702(e) (2007).  

The January and February 2003 rating decisions also denied 
service connection for asbestosis.  The veteran initially 
appealed the denial of that claim, in addition to the two 
issues listed above.  Although the veteran's original 
disagreement with the decision remained pending through the 
issuance of the statement of the case (SOC), he did not 
include the asbestosis claim on his substantive appeal, VA 
Form 9, that was received in January 2004.  In June 2005, 
following the Board's remand, the veteran specifically wrote 
to clarify that he had dropped the asbestosis claim.  Because 
he did not appeal the decision regarding asbestosis, it 
became final as to that issue.  38 C.F.R. § 20.302(b) (2007); 
see also Ricafort v. Nicholson, 21 Vet. App. 198 (2007).  

The Board remanded this case in June 2005 for additional 
development of the evidence.  Unfortunately, as explained 
below, the development was not fully completed, and the case 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In June 2005, the Board remanded the case for two reasons - 
to conduct additional development in an attempt to verify the 
veteran's claimed exposure to asbestos during service and to 
obtain examinations and medical opinions concerning his 
congestive heart failure and hypertension.  Although the 
veteran did not complete the appeal of his claim for service 
connection for asbestosis, the question of his exposure to 
asbestos is still relevant to his other claims, as he has 
related those conditions to his exposure to asbestos during 
service.  

Pursuant to the Board's remand, the AMC requested 
verification of the veteran's exposure to asbestos during 
service from the Department of the Navy.  The Department of 
the Navy's Naval Sea Systems Command wrote in September 2006 
that it was unable to provide any information regarding the 
probability that the veteran was exposed to asbestos during 
service.  Nevertheless, in the supplemental statement of the 
case (SSOC) in February 2008, the AMC noted the veteran's 
Military Occupational Specialty (MOS) of aircraft 
maintenance.  The SSOC appears to have accepted the veteran's 
MOS as indicative of his likely exposure to asbestos during 
service.  The Board will also assume, for purposes of this 
case only, that the veteran was exposed to asbestos during 
service.  

The veteran underwent a VA compensation examination in 
November 2007.  The examiner reviewed the claims file and 
stated that "[t]here was one time where there was a 
questionable hypertension, but his blood pressure was taken 
for 3 days subsequent to that, and it was in the normal 
range."  He noted that there was no evidence of any type of 
heart disease or heart problem in the claims file.  The 
examiner indicated that the veteran presented complaining of 
congestive heart failure that had been diagnosed in 1989, 
noting also that he initially had hypertension in 1984.  The 
veteran reported to the examiner that he was on the waiting 
list for a heart transplant at UCLA.  The examiner's 
diagnoses included congestive heart failure of unknown 
etiology.  He indicated that "[h]e does have hypertension, 
but there is no evidence at all that this is a service 
connected condition.  There was no evidence in his file that 
stated he had any evidence of hypertension or heart 
disease."  

First, the VA examiner's statement that there was no evidence 
in the veteran's file that stated he had any evidence of 
hypertension or heart disease is patently incorrect - the 
private treatment records clearly diagnose congestive 
cardiomyopathy; further, the private cardiologist suggested 
that that disorder may be of familial origin.  The treatment 
records also reflect a diagnosis of hypertension, noting that 
the veteran was taking several cardiac medications that also 
have an antihypertensive effect.  While the examiner may have 
meant to state there was no evidence of any hypertension or 
heart disease in the service medical records, that is not 
what he wrote in his report.  Finally, the examiner did not 
discuss the relationship, if any, between the veteran's 
presumed asbestos exposure in service and his hypertension 
and congestive heart failure, as requested in the Board's 
remand.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's June 2005 Remand was not 
completed, the veteran's appeal is not yet ready for final 
appellate consideration.  

Accordingly, the case is again REMANDED for the following 
actions:

1.  Schedule the veteran for an 
examination by a cardiologist.  The 
examiner must review the claims file, in 
particular the service medical records 
and the private treatment records, and 
provide an opinion as to the likelihood 
(i.e., 50 percent probability or greater) 
that the veteran's hypertension and 
congestive heart failure resulted from an 
injury or disease incurred in service, 
including his presumed exposure to 
asbestos.  The opinion should be 
supported by adequate rationale.  

2.  After the examination has been 
completed, again consider the veteran's 
claims for service connection for 
congestive heart failure and for 
hypertension.  If the claims are not 
granted to the veteran's satisfaction, 
furnish him and his representative, if 
any, with an SSOC and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



